Mr. Chief Justice Scott delivered the opinion of the Court: It will be perceived the circuit court found, and so decreed, that the ante-nuptial agreement between the parties was valid, and obligatory upon defendant, and was effectual to cut off or bar her dower in the lands of her late husband, the ancestor of complainants. Touching that decision defendant has assigned no cross-errors, and, of course, can make no complaint in this court. The only question, therefore, that remains to be considered, is, whether the ante-nuptial contract cut off or barred defendant’s claim to homestead in the premises on which she and her late husband resided, and which she has not since abandoned. The heirs claiming the estate are children of the decedent by a former wife. Defendant had no children after her second marriage. Nor does it appear that any of her husband’s children are minors, residing with her. The claim put forth is to the right of homestead, under the statute, in lands on which she and her husband resided in his lifetime, as his widow, unaffected by any collateral considerations. Section 1 of the Homestead act,, in force July 1, 1873, secures to every householder having a. family an ■ estate of homestead in the farm or lot occupied by him or her, which can only be extinguished in the mode provided in a subsequent section of the act; a,nd section 2 of the same act provides such exemption shall continue after the death of such householder for the benefit of the husband or wife surviving, so long as he or she shall continue to occupy such homestead. Only two modes are provided by which the homestead right or estate may be extinguished: First, by a release, waiver or conveyance in writing, subscribed by such householder and his wife, .or , her .husband, if he or she has one, and acknowledged in the same manner as conveyances of real estate are required to be acknowledged; or, second, by conveyance of the premises, with abandonment or giving up of possession. It is further provided in the act concerning conveyances, in force July 1, 1872, that no deed or other instrument shall be construed'as releasing or waiving the right of homestead, unless the same shall contain a clause expressly releasing or waiving such right, and in such case the certificate of acknowledgment shall contain a clause substantially as follows: “Including- the release or waiver of the right of homestead,” or other words which shall expressly show that the parties executing the deed or other instrument intended to release such right. These provisions of the statute show that homestead is a right secured to both husband and the wife, and is one of which they can not be dispossessed-except by their voluntary action in the mode pointed out by statute. It is ■ protected by the strongest guaranties of the law, and no release or waiver of such right shall be construed as valid unless acknowledged as required by the Conveyance act. After her marriage defendant enjoyed the homestead of her husband, and after his death the law continued it in her. favor so long as she should choose to occupy it. It is obvious she could not contract, after marriage, by any written instrument not executed in conformity with the statute, to release her homestead, that would be binding upon her after the death of her husband. How, then, could she do it before marriage ? If a contract to release homestead, not conforming to the statute, made after marriage, is not valid, certainly such a contract made before marriage, for still more cogent reasons, would be without binding obligation. The policy of the law is, as this court has had frequent occasion to declare, to preserve the homestead for the benefit of the party or parties entitled to it. It has been said the statute was enacted from motives of public concern, and that parties will not be permitted, by ante-nuptial agreements, to annul its beneficent .provisions designed to subserve the common welfare. In McGee v. McGee, 91 Ill. 548, it was held the homestead right could not be barred by an ante-nuptial contract. In that case there were children of the parties, but it is apprehended that fact would not change the basis of the decision. The principle is, the statute secures the homestead to the husband or wife surviving, and such right can only be extinguished in the mode provided by the statute.. It can not be done by an ante-nuptial agreement, for the simple reason that is not one of the modes provided by statute by which such right may be extinguished. In Phelps v. Phelps, 72 Ill. 545, it was held the ante-nuptial agreement between the parties barred dower, but did not prevent the widow from sharing in the provisions the law made for the benefit of the family and herself. It was for the reason the provision the law made for her and the family could not be abrogated by private contract. It was thought to be a matter of public concern, for which the legislature could well provide for its permanent security. The case being considered is within the principle of the cases cited, and the decree of the circuit court will be affirmed. Decree affirmed.